  Case 20-10075-1-rel   Doc     Filed 04/23/20 Entered 04/23/20 11:01:04      Desc Main
                                Document      Page 1 of 4




                              Northern           New York

Darryl L Smith                                                     20-10075




                                                                              7-1



  0505




                                          3/27/2020                                 425.00
Case 20-10075-1-rel   Doc   Filed 04/23/20 Entered 04/23/20 11:01:04   Desc Main
                            Document      Page 2 of 4




                                                 4/23/2020
        Case 20-10075-1-rel           Doc     Filed 04/23/20 Entered 04/23/20 11:01:04      Desc Main
                                              Document      Page 3 of 4

                                                 Northern District of New York


        Darryl L Smith                                                           20-10075




                                  4/23/2020




Darryl L Smith
320 Kingsley Road
Burnt Hills, NY 12027




William F. Berglund
O'Connell and Aronowitz
54 State St.
Albany, NY 12207


 Andrea E. Celli-Trustee
 Chapter 13 Standing Trustee
 7 Southwoods Boulevard
 Albany, NY 12211




Office of the U.S. Trustee
Leo W. O'Brien Federal Building
11A Clinton Ave, Room 620
Albany, NY 12207
Case 20-10075-1-rel   Doc   Filed 04/23/20 Entered 04/23/20 11:01:04   Desc Main
                            Document      Page 4 of 4
